DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the injection well, production well, and desalination process must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats the claim limitation not a concise explanation of the disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-18, the limitation "within parenthesis" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 1 are also rejected.

Claim 1 recites the limitation “the permeability”, “the upper layer”, “the lower layer”, "the steps of" in line 4,  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Where is the polymer injected? Into an injection well?  How is it injected into a upper layer?  There is no limitation about how a fluid is injected into a formation.  
How’s the hydrocarbon collected?  Is there a production well ?
  All the claims dependent of claim 1 are also rejected.  

Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All the claims dependent of claim 1 are also rejected.

The term “lower salinity” in claim 1 is a relative term which renders the claim indefinite. The term “lower salinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 1 are also rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the “the aqueous solution (5) having a lower salinity than the polymer solution”. How?  Does the polymer solution contains water or brine with higher salinity?  It is not clear the boundaries of the claim making it indefinite.  All the claims dependent of claim 1 are also rejected.

Claim 8 recites the limitation "the concentration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the injecting steps" , “the steps of collecting” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the end", “ the one hand”, “the other hand”, in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 13 are also rejected.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation structure is confusing with “at the end”, “on the other hand” for the first and second solution making the claim not clear.  All the claims dependent of claim 13 are also rejected.

Claim 17 recites the limitation "the salinity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Portwood (US 2015/0247392 A1) (“Portwood” herein).

Claim 1
Portwood discloses, as best understood based on the indefiniteness above, a method for recovering hydrocarbons from a subterranean formation (1) comprising at least one upper layer (2) and at least one lower layer (3), the permeability of the upper layer (2) being higher than the permeability of the lower layer (3); 
 	the method comprising the steps of: [0012-0013]
	- injecting a polymer solution (4) , containing a polymer, into the upper layer (2) (15; 50) [0018] ;
	 - injecting an aqueous solution (5) into the lower layer (3) (15; 55)[0012; 0019; 0035; 0066] (5) having a lower salinity than the polymer solution  (i.e. reverse osmosis water / deionized water) [0066-0068] .and
	 - collecting hydrocarbons displaced by the injected polymer solution (4) (20) [0012; 0019]

Claims 7-8
Since Portwood teaches the same composition comprising a polymer solution and an aqueous solution, it would have a the polymer solution (4) has a viscosity from 1 to 200 cP and  the aqueous solution (5) has a viscosity from 0.2 to 1 cP.
	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 10
Portwood discloses the method according to Claim 1, wherein the polymer is chosen from hydrolyzed polyacrylamide, partially hydrolyzed polyacrylamide, poly-N,N-dimethylacrylamide, polyvinyl pyrrolidone, poly(vinylamines), poly(2-acrylamido-2-methyl-1-propanesulfonic acid), biopolymers such as scleroglucans and xanthan gum, hydrophobically-modified associative polymers, co-polymers of polyacrylamide, 2-acrylamido 2-methylpropane sulfonic acid, and N-vinyl pyrrolidone. [0029]

Claim 11
Portwood discloses the method according to Claim 1, wherein the injecting steps are carried out via at least one injection well, and the steps of collecting hydrocarbons are carried out via at least one production well.(15; 20) [0019]

Claim 12
Portwood discloses the method according to Claim 1, wherein the polymer solution (4) and the aqueous solution (5) derive from an initial source chosen from sea water, brackish brine, and produced water. [0066-0068]

Claim 13
Portwood discloses the method according to Claim 12, wherein the initial source is subjected to a desalination process, at the end of which a first solution is obtained on the one hand, the first solution being the aqueous solution (5) and having a lower salinity than the initial source; and a second solution is obtained on the other hand, the second solution being used to form the polymer solution (4) and the second solution having a higher salinity than the initial source. [0066-0068]

Claim 14
Portwood discloses the method according to Claim 13, wherein the desalination process is chosen from reverse osmosis, forward osmosis, nanofiltration, ultrafiltration, electrodialysis, distillation, membrane filtration processes and combinations thereof. [0030; 0066-0068]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  2, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Portwood , as applied to claim 1 above, and in further in view of Entchev et al. (US 2011/0265994 A1) (“Entchev” herein)

Claims 2-4
Portwood discloses the method according to claim 1.  Portwood however does not explicitly disclose, wherein the permeability of the upper layer (2) is higher than the permeability of the lower layer (3) by a factor of at least 2, wherein the permeability of the upper layer (2) is from 100 to 10 000 mD, , wherein the permeability of the lower layer (3) is from 1 to 50 mD.
	Entchev teaches the above limitation (See paragraph 0024 → Entchev teaches this limitation in that As used herein, "high permeability" is a relative term that may refer to a permeability that is greater than another permeability, termed "low permeability." As an illustrative, non-exclusive example, a high permeability region of a subterranean reservoir may have a greater permeability (and thus a lower resistance to fluid flow) than a low permeability region of the subterranean reservoir. Since, as used herein, both high permeability and low permeability are relative terms, they may take on overlapping ranges. Illustrative, non-exclusive examples of high permeabilities according to the present disclosure include permeabilities of greater than 1 mD, such as permeabilities of, or greater than, any of 10, 25, 50, 100, 250, 500, 1,000, or 10,000 mD. Illustrative, non-exclusive examples of low permeabilities according to the present disclosure include permeabilities of less than 10,000 mD, such as permeabilities of, or less than, any of 5,000, 1,000, 500, 250, 100, 50, 25, 10, or 1 mD) for the purpose of creating a hydraulic barrier between high and low permeability regions that may exist in high permeability-contrast subterranean reservoirs of subsurface formations.[0018]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Portwood, with the above limitation, as taught by Entchev, in order to create a hydraulic barrier between high and low permeability regions that may exist in high permeability-contrast subterranean reservoirs of subsurface formations.[0018]

Claims 15-16
Portwood discloses the method according to Claim 1.  Portwood however does not explicitly disclose, wherein the permeability of the upper layer (2) is higher than the permeability of the lower layer (3) by a factor of at least 5., wherein the permeability of the upper layer (2) is higher than the permeability of the lower layer (3) by a factor of at least 10. (Same as Claims 2-4)

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Portwood , as applied to claim 1 above, and in further in view of Briechle et al. (US 2012/0205099 A1) (“Briechle” herein)

Claim 5
Portwood discloses the method according to Claim 1.  Portwood however does not explicitly disclose wherein the salinity of the polymer solution (4) is from 40 to 400 g/L.
	Briechle teaches the above limitation (See paragraph 0026 → Briechle teaches this limitation in that Fig. 6 is a graph showing the viscosity of polymers P1, V1 and V2 in high-salinity water (120 g/l NaCl) as a function of shear rate) for the purpose of providing an improved process for polymer flooding for deposits with deposit temperatures of at least 70.degree. C. using glucosylglucans. [0016]
	Accordingly, it would have been obvious to a person of skill in the art before the effective filling date of the claimed invention to modify the method of Portwood with the above limitation, as taught by Briechle, in order to provide an improved process for polymer flooding for deposits with deposit temperatures of at least 70.degree. C. using glucosylglucans. [0016]

Claims  6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Portwood , as applied to claim 1 above, and in further in view of Collins et al. (US 2012/0085555A1) (“Collins” herein).

Claims 6 and 7
Portwood discloses the method according to Claim 1.  Portwood however does not explicitly disclose, wherein the salinity of the aqueous solution (5) is less than 10 g/L or. wherein the salinity of the aqueous solution (5) is less than 5 g/L.
	Collins teaches the above limitation (See paragraph 0008 &  Table 3 → Collins teaches this limitation in that  it has now been found that by manipulating the total multivalent cation concentration of a low salinity injection water and by injecting a minimum pore volume of the manipulated low salinity water into an oil-bearing formation that the residual oil saturation of the formation may be reduced in comparison to injecting the original low salinity water or a higher salinity water. I (i.e. Low salinity: 0.0047 + 0.0854 + 0.0476+ 0.232 + 0.5118 = 0.8815 g/l)
		
    PNG
    media_image1.png
    412
    617
    media_image1.png
    Greyscale


For the purpose of having better oil recovery is use of an injection water of a special lower multivalent cation content. [0008]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the method of Portwood with salinity above, as taught by Collins, in order to have better oil recovery.

Claims  9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Portwood , as applied to claim 1 above, and in further in view of Beardmore (US 5,076,362) (“Beardmore” herein – provided by applicant).

Claims 9 and 18
Portwood discloses the method according to any one of claims 1.  Portwood however does not explicitly disclose, wherein the concentration of polymer in the polymer solution (4) is from 3000 to 7000 ppm (0.3% -0.7%) or from 4 000 to 6 000 ppm (w/v). (0.4% - 0.6%).
	Beardmore teaches the above limitation (See Col. 5 l. 22-25 → Beardmore teaches this limitation in that the polymers can be present in the aqueous polymer solution in an amount from about 0.01 to about 10% by weight of the solution) for the purpose of effectively correcting the permeability contrast of a subterranean formation containing at least one high permeability zone lying adjacent to at least one low permeability zone wherein there is fluid communication at the boundary between the zones. (Col. 2 l. 21-24)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Portwood with the above limitation, as taught by Beardmore, in order to effectively correct the permeability contrast of a subterranean formation containing at least one high permeability zone lying adjacent to at least one low permeability zone wherein there is fluid communication at the boundary between the zones. (Col. 2 l. 21-24)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hentrorne (US 2013/0213892 A1) METHOD AND CONTROL DEVICES FOR PRODUCTION OF CONSISTENT WATER QUALITY FROM MEMBRANE-BASED WATER TREATMENT FOR USE IN IMPROVED HYDROCARBON RECOVERY OPERATIONS teaches method for treating water including intaking a first amount of water from a first source into a plurality of treatment blocks, treating the first amount of water, outputting aqueous treated water streams from each of the plurality of treatment blocks, separating the aqueous treated water streams from each of the plurality of treatment blocks into aqueous permeate streams and concentrate reject streams, monitoring each of the aqueous permeate streams, controlling the operation of at least one of the plurality of treatment blocks based on predefined water-characteristic tolerances that fall within a predetermined concentration range based on the different qualities of the aqueous permeate streams, outputting a product water stream into an injection water reservoir or blend point, the product water stream including the aqueous permeate stream, intaking a second amount of water from a second source, treating the second amount of water, and discharging the dischargeable water stream, Favero (US 2014/0326457) Process For The Enhanced Recovery Of Oil By Injection Of A Polymer Solution teaches Process for the enhanced recovery of oil comprising introducing into the injection fluid at least one linear or structured water-soluble copolymer obtained by polymerization of: 2-acrylamido-2-methylpropane sulfonic acid monomer in free acid and/or salified form, acrylamide derivative monomers of formule (I) in which: R.dbd.H or CH.sub.3 or CH.sub.2COOR', wherein R' is an alkyl containing not more than 3 carbon atoms, A is selected from the group consisting of 2-pyrrolidone, pyrrolidine and 4-morpholine, and Mahmoud (US 2017/0044884 A1) ENHANCED OIL RECOVERY PROCESSES teaches Oil recovery processes from carbonate or sandstone reservoirs. With a carbonate reservoir, the reservoir is initially flooded with a fluid such as sea water. Then the same fluid containing a plurality of citric acid-filled microcapsules is injected into the reservoir. These microcapsules are left to incubate in the reservoir, which will then infiltrate the rock formations, degrade by heat and release the encapsulated citric acid. The released citric acid reacts with the carbonate rocks to produce CO.sub.2 in situ, which causes oil trapped in the rock formations to swell, reduce in viscosity and move towards to a nearby production well. For a sandstone reservoir, calcium carbonate can be also encapsulated with the citric acid for CO.sub.2 generation at the reservoir.


	 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/07/2022